Citation Nr: 0319602	
Decision Date: 08/08/03    Archive Date: 08/13/03	

DOCKET NO.  97-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease and spondylolisthesis of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.

This matter arises from various decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in the aggregate, increased the disability evaluation 
for the veteran's service-connected low back disability from 
10 percent to 20 percent, but no more.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

In February 1998, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on May 15 2003, for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Degenerative disc disease of the lumbar spine with 
spondylolisthesis is manifested by subjective complaints of 
low back pain with radiation into the lower extremities, 
moderate limitation of motion of the lumbar spine, and no 
significant neurological findings.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
20 percent currently assigned for degenerative disc disease 
of the lumbar spine with spondylolisthesis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes (DC) 5293 (prior to September 23, 2002) and 5295 
(2002); 38 C.F.R. § 4.71a, DC 5293 (effective September 23, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty 


to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a) (codified at 
38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 


amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by letter 
dated February 11, 2003, the RO notified the veteran of 
detailed information about the new rights provided under the 
VCAA.  That correspondence described the evidence needed to 
substantiate his claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  In addition, pursuant to the 
Board's February 1998 remand, the veteran was afforded 
further physical examination regarding the disability at 
issue.  In addition the February 2003 supplemental statement 
of the case provided both the old and new rating criteria for 
Diagnostic Code 5293 upon which the veteran's disability is 
to be evaluated.  The record reflects that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, the Board notes that actions 
taken in this case comply with the United States Court of 
Appeals for the Federal Circuit's decision in Disabled 
American Veterans, v. Secretary of Veterans Affairs, 
No. 02-7304, (Fed. Cir. May 1, 2003).  Thus, in view of this 
and the relatively narrow questions of law and fact on which 
the case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.  

II.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine with Spondylolisthesis 

The veteran contends that the disability at issue is more 
severe than currently evaluated.  He cites pain, stiffness, 
neurological complications affecting the lower 


extremities, and time lost from work in support thereof.  At 
his personal hearing conducted before a hearing officer at 
the RO in May 1997, he indicated that he experiences these 
problems on a regular basis, and takes medication to minimize 
symptomatology.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
entire history of the disability must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 598 (1991).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, speed, strength, coordination, and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain or weakness, supported by adequate 
pathology, is as important as limitation of motion, and a 
part of the musculoskeletal system that becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  With regard to the joints, the factors of disability 
reside in reductions of their normal excursion of movements.  
See 38 C.F.R. § 4.45.  

The Board notes that the disability at issue has been 
evaluated under 38 C.F.R. § 4.71a, DC 5293.  The veteran's 
claim for an increased rating was filed in 1995.  At that 
time, the provisions of 38 C.F.R. § 4.71a, DC 5293 provided 
for a 20 percent disability rating when intervertebral disc 
syndrome was moderate in nature with recurring attacks.  To 
warrant a higher rating (40 percent), symptomatology must 
have been severe in nature, manifested by recurring attacks 
with intermittent relief.  Effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under the foregoing 
diagnostic 


code.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Under the revised criteria for 
intervertebral disc syndrome, incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months must be present to warrant a 
20 percent disability rating.  To warrant a higher disability 
rating (40 percent), incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months must be present.  In this regard, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Alternatively, intervertebral disc syndrome shall 
be evaluated by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, while evaluating neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 5293, note (2).  It is within the foregoing 
context that the disability at issue must be evaluated.  The 
RO considered the veteran's claim under both the current and 
former rating criteria. 

The facts are as follows.  The veteran originally was 
diagnosed as suffering from spondylolisthesis after 
experiencing low back strain during service as the result of 
heavy lifting.  In 1973, he complained of recurrent episodes 
of low back pain with pain radiating into the right leg.  
Some limitation of motion of the lumbar spine was observed at 
that time.  During various VA and private treatment and 
examination conducted during the 1970's and 1980's 
spondylolisthesis with limited range of motion of the lumbar 
spine but without neurological involvement was diagnosed.  

The veteran underwent a magnetic resonance imaging (MRI) of 
the lumbar spine in April 1991.  Degenerative disc disease at 
the L4-L5 level was diagnosed.  At that 


time, the veteran indicated that sitting for long periods of 
time tended to result in pain in the lumbar region.  He also 
complained of pain in the upper thigh region of both legs.  A 
VA orthopedic examination conducted later that year was 
negative for findings of spasm or tenderness in the lumbar 
region.  The examiner observed that the veteran had a 
relatively normal gait with a hint of limping on the right.  
Deep tendon reflexes were equal and active, and straight leg 
raising was to 90 degrees bilaterally.  Some pain in the low 
back was observed, but pinprick sensation and pedal pulses 
were normal.  Spondylolisthesis at L5-S1, with radiculopathy 
and possible herniated intervertebral disc was diagnosed.

During private medical treatment conducted in October 1995, 
the veteran was observed to be able to forward flex his 
lumbar spine to 70 degrees, extend to 10 degrees, and side 
bend to 15 degrees.  Neurologic examination was negative 
during straight leg raising testing bilaterally.  The private 
physician concluded that there was no hard neurologic 
evidence of severe radiculopathy.  Similar findings were 
noted during a VA examination conducted in December 1995.  

At his personal hearing conducted at the RO in May 1997, the 
veteran submitted records of his VA treatment during 1996 and 
1997.  Although he complained on a number of occasions of 
dysfunction of the lower extremities that he associated with 
his low back disability, no neurological deficit was observed 
during treatment conducted in April 1997.  

The veteran then underwent a VA orthopedic examination in 
October 1998.  Range of motion of the lumbar spine was within 
normal limits except for forward flexion that was limited at 
35 degrees.  Muscle spasm was observed in the L4-L5 area.  
Sensory examination of the lower extremities was within 
normal limits.  The examiner observed that the veteran's 
functional loss associated with the lumbar spine was limited 
to limitation of movement and chronic residual low back pain.  

The veteran then underwent a VA neurological examination in 
January 1999.  The examiner observed that the veteran's back 
was nontender, that curvatures of the 


spine were normal, and that no muscle spasm was present.  The 
veteran was able to forward flex to 54 degrees, backward 
extend to 24 degrees, and bend laterally to 18 degrees.  
During sensory examination, no evidence of problems with 
pinprick or light touch in the lower extremities was 
observed.  Radiculopathy at L4 secondary to herniated nucleus 
pulposus was diagnosed.

During VA medical treatment administered in December 2001, 
forward flexion of the lumbar spine was limited at 45 
degrees; however, backward extension and lateral bending were 
within normal limits.  Some diminished sensation to soft 
touch in the L5 dermatome and a right L5 dermatome were 
noted.  Herniated disc, L4 and L5 lateralization to the right 
was diagnosed.

During the personal hearing conducted at the RO in May 1997, 
the veteran indicated that he had used approximately 20 days 
of sick leave during the prior year because of his low back 
disability.  However, he indicated that time lost from work 
tended to be for no more than a couple of days at a time.

The foregoing indicates that a disability rating in excess of 
the 20 percent currently assigned is not warranted under 
either the old or new criteria set forth under 38 C.F.R. 
§ 4.71a, DC 5293.  Although radiculopathy in the lower 
extremities has been diagnosed, the veteran was noted to have 
good sensation to vibration and pinprick with good strength 
in the lower extremities.  Absent any indication of paralysis 
associated with the lower extremities, a separate compensable 
disability rating for neurological impairment of the lower 
extremities is not warranted under the new criteria.  See 
38 C.F.R. § 4.124(a), DC 8512, 8520-8529 (2002).  Similarly, 
the evidence does not demonstrate that the veteran 
experiences recurring attacks with only intermittent relief.  
Although the veteran complains of, and may well experience, 
constant low grade pain in the lumbar region, clinical 
findings along with the veteran's work history tend to 
indicate that flare-ups experienced by the veteran do not 
occur on a regular basis.  Thus, although the veteran 
experiences recurring attacks, the evidence does not indicate 
that these occur with only intermittent relief.  
Alternatively, the evidence does not demonstrate that, under 
the new criteria, the veteran has had incapacitating episodes 
having a total duration of at least four weeks during the 
period beginning on September 23, 2002.  The new criteria 
cannot be applied to periods prior to that date because, by 
statue, the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation is 
prohibited, absent Congressional intent to the contrary.  See 
38 U.S.C.A. § 5110(g) (West 1991).  

Parenthetically, the record does not indicate that a higher 
disability rating is warranted under any other applicable 
schedular criteria.  For example, the record does not 
indicate that the veteran has severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.  On 
occasion, limitation of forward flexion has been relatively 
pronounced.  However, rather than being consistently so, it 
appears to wax and wane.  Historically, forward flexion was 
limited at 90 degrees, and more recently was limited at 45 
and 54 degrees.  Meanwhile, other motions of the lumbar spine 
have remained relatively normal.  Needless to say, there has 
been no evidence of any ankylosis of the lumbar region.  See 
38 C.F.R. § 4.71a, DC 5289 (2002).  Nor does the record 
demonstrate any indication of narrowing or irregularity of 
the lumbar joint spaces, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or some of the foregoing 
with abnormal mobility on forced motion.  As such, a rating 
in excess of that currently assigned is not warranted under 
the provisions of 38 C.F.R. § 4.71a, DC 5295.

The Board further notes that the record simply does not 
contain evidence of functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement as 
described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  38 C.F.R. 
§ 4.40 provides, in part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the physical behavior of the claimant" and that 
a joint "which becomes painful on use must be regarded as 
seriously disabled."  The regulation at 38 C.F.R. § 4.45 
states that, in order to determine the factors causing 
disability of the joints, inquiry must be directed toward, 
inter alia, "[p]ain on movement."  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating a low back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss 
where flexion is impeded."  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  An evaluation in excess of 
the 20 percent currently assigned is not warranted on the 
basis of functional loss due to pain or weakness.  Although 
the veteran experiences pain during motion of the lumbar 
spine, this has not been demonstrated as of such severity as 
to warrant a rating higher than 20 percent.  Cf. 38 C.F.R. 
§ 4.71a, DC 5295.  During the VA neurological examination 
conducted in January 1999, no muscle spasm was observed, and 
no tenderness of the musculature of the lumbar region was 
noted during range of motion testing.  As such, an increased 
rating is not warranted under any of the foregoing applicable 
schedular criteria.  

However, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the averaging earning capacity 
impairment due exclusively to the service-connected 
disability."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards."  Id.  At his personal hearing conducted in 
May 1997, the veteran indicated that his back disability had 
caused him to miss "quite a bit of work."  However, by his 
own admission, he was able to travel for business purposes 
from New York to Arizona and back on a regular basis, and his 
employer indicated in May 1999 that the veteran had missed no 
more than three weeks of work during any of the years from 
1992 to 1999.  Moreover, there was no evidence that the 
veteran has been hospitalized for the disability at issue 
during the pendency of this claim.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, in this case, the regular schedular 
standards applied adequately describe and provide for the 
veteran's symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his 
service-connected disability.  Thus, the failure of the RO to 
submit the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See  Ferguson v. Principi, 273 F.3d, 1072 (Fed. 
Cir. 2001) (the statute 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

An increased rating for degenerative disc disease with 
spondylolisthesis is denied.  



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

